Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 1 of 6 PAGEID #: 207

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:19-cv-736
Plaintiff, : Judge Matthew W. McFarland
Vv.
TWO HUNDRED EIGHTY-FOUR
THOUSAND NINE HUNDRED FORTY-
TWO AND 00/100 DOLLARS
($284,942.00) IN UNITED STATES
CURRENCY,

Defendant.

 

ORDER GRANTING UNITED STATES’ MOTION FOR STAY OF CIVIL
FORFEITURE PROCEEDING (Doc. 23)

 

This case is before the Court on the United States’ Motion for a Stay of this Civil
Forfeiture Proceeding (Doc. 23) pursuant to 18 U.S.C. § 981(g)(1). Claimant Jerry J.
Miller has filed a Response in Opposition (Doc. 24), to which the Government has filed
a Reply (Doc. 25), making this matter ripe for the Court's review.

FACTS

On April 6, 2019, Miller was pulled over for speeding by an Ohio State Highway
Patrol (OSHP) Trooper in Wilmington, Ohio. The details of the traffic stop are
discussed in more detail in the Court’s previous Order Denying Claimant's Motion to
Dismiss (Doc. 20). Miller was ultimately cited for speeding and a minor misdemeanor

marijuana drug possession. But more importantly, as a result of the traffic stop, the
Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 2 of 6 PAGEID #: 208

OSHP seized $284,942.00 of United States currency (hereinafter, the “currency”) that it
suspected was related to a criminal enterprise. The DEA adopted the seizure of the
currency and, in September 2019, the United States initiated the present action, seeking
the in rem forfeiture of said currency. (Doc. 1.) The United States alleges that the
currency is subject to forfeiture under 21 U.S.C. § 881(a)(6) because it represents
property furnished or intended to be furnished in exchange for a controlled substance,
represents proceeds traceable to such an exchange, or was used or intended to be used
to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in
violation of 21 U.S.C. § 846. Miller filed a subsequent Verified Claim in which he
asserted an interest in the currency. (Doc. 2.)

In July 2020, a grand jury in the Northern District of Ohio returned an Indictment
charging Miller in Count 1 for conspiracy to possess with intent to distribute controlled
substances, in violation of 21 U.S.C. § 846; in Counts 2 and 3 for attempted possession
with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D), and
846; in Counts 4 through 6 for aiding and abetting interstate travel in aid of
racketeering, in violation of 18 U.S.C. §§ 1952(a)(3) and 2; and in Counts 7 and 8 for
possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(D). See United States v. Miller, Case No. 1:20-cr-353. (N.D. Ohio).

On October 27, 2020, the Government filed the present Motion (Doc. 23),
requesting that this civil forfeiture proceeding be stayed pending resolution of the

related criminal case.
Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 3 of 6 PAGEID #: 209

LAW

The procedure by which a stay may be obtained in a civil forfeiture proceeding is
contained in 18 U.S.C. § 981(g). Relevant here, section 981(g)(1) authorizes the court to
stay a civil forfeiture proceeding if it “determines that civil discovery will adversely
affect the ability of the Government to conduct . .. the prosecution of a related criminal
case.” 18 U.S.C. § 981(g)(1). The statute defines “related criminal case” to mean “an
actual prosecution or investigation in progress at the time at which the request for the
stay, or any subsequent motion to lift the stay is made.” 18 U.S.C. § 981(g)(4). The
statute further provides that, “[i]n determining whether a criminal case or investigation
is ‘related’ to a civil forfeiture proceeding, the court shall consider the degree of
similarity between the parties, witnesses, facts, and circumstances involved in the two
proceedings, without requiring an identity with respect to any one or more factors.” Id.

When requesting a stay under section 981(g)(1), “the government must make an
actual showing regarding the anticipated adverse [e]ffect that civil discovery will have
on the criminal investigation.” United States v. Four Hundred Sixty Three Thousand Four
Hundred Ninety Seven Dollars & Seventy Two Cents ($463,497.72) in U.S. Currency, 604 F.
Supp. 2d 978, 982 (E.D. Mich. 2009) (quoting United States v. GAF Financial Servs., Inc.,
335 F.Supp.2d 1371, 1373 (S.D.Fla.2004)). As to the relatedness of the criminal and civil
cases, “neither the parties nor the facts in the civil and criminal case need to be identical
for the two cases to be considered related.” Id. (citing United States v. All Funds Deposited

in Account No, 200008524845, 162 F.Supp.2d 1325, 1329-30 (D.Wyo.2001)).
Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 4 of 6 PAGEID #: 210

ANALYSIS

The United States seeks to stay this case pending resolution of the related
criminal case still in progress in the Northern District of Ohio. See United States v.
Miller, Case No. 1:20-cr-353 (N.D. Ohio). As discussed above, it is undisputed that
Miller is being charged in that case with various controlled substance violations. The
Government is therefore entitled to a stay of the present civil forfeiture case under 18
U.S.C. § 981(g) so long as it can demonstrate that (1) the two cases are related and (2)
civil discovery will adversely affect the ability of the Government to prosecute the
related criminal case.

First, the Court concludes that the Government has sufficiently shown that the
two cases are “related” under U.S.C. § 981(g)(4). The Government represents that both
“cases arise out of the same facts and circumstances and involve the same federal law
enforcement officers.” (Doc. 23.) As such, the Government argues that “the high
degree of similarity between the parties, facts, prospective witnesses, and circumstances
involved in the ongoing criminal case and this civil forfeiture proceeding demonstrates
that they are related.” (Id.) Although Miller opposes the Government’ request for a
stay (Doc. 24), he does not dispute that the two cases are related. Accordingly, the
Court finds that the pending civil forfeiture case is related to the ongoing criminal case.

Second, the Court finds that a stay is warranted since civil discovery in this case
will adversely affect the prosecution of the related criminal case. In making such a
determination, courts have held that “[w]here civil discovery would subject the
government's criminal investigation to ‘early and broader civil discovery than would

4
Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 5 of 6 PAGEID #: 211

otherwise be possible in the context of the criminal proceeding,’ a stay should be
granted.” United States v. All Funds on Deposit in Suntrust Account No. 8359, 456 F. Supp.
2d 64, 65 (D.D.C. 2006) (quoting United States v. One Assortment of Seventy-Three Firearms,
352 F. Supp. 2d 2, 4 (D. Me. 2005)). Such concerns are present here. For example, the
Government contends that Miller could “seek the identity and depositions of the
prosecution’s witnesses, including case agents, and [] obtain investigative material not
permitted under Fed. R. Crim. P. 16, as well as Jencks material prior to the deadline for
providing such discovery in the criminal case.” (Doc. 25.) In other words, Miller could
use the present civil case as a “back door” method to obtain broad discovery and
circumvent the narrow criminal discovery rules provided for in Fed. R. Crim. P. 16 and
18 U.S.C. § 3500. See, e.g., United States v. Contents of Nationwide Life Ins. Annuity
Account, 2007 WL 682530, at *1 (S.D. Ohio Mar. 1, 2007) (Spiegel, J.). Miller does not
dispute any of these contentions and fails to mention what he thinks the likely effects of
civil discovery would be on the related criminal case. Accordingly, the Court finds that
the Government has made an “actual showing” of how civil discovery will adversely
affect its prosecution of the related criminal case.

Moreover, the Court finds that the arguments raised in Miller’s Response in
Opposition (Doc. 24) are not well-taken. Rather than argue why the Government's
request for a stay should be denied, Miller attempts to relitigate the issue of whether the
DEA rightfully adopted the seizure of the currency from the OSHP. Miller’s arguments
are in no way relevant to the legal standard for granting a stay. See 18 U.S.C. § 981(g).
And, in any event, the Court has already concluded that the DEA’s adoption of the

D
Case: 1:19-cv-00736-MWM Doc #: 26 Filed: 12/10/20 Page: 6 of 6 PAGEID #: 212

seizure was proper. (Doc. 20 at p. 7-9.)

In sum, the Court concludes (1) the present civil forfeiture case is related to the
criminal case still pending in the Northern District of Ohio, and (2) civil discovery will
adversely affect the prosecution of that case.

CONCLUSION

For the reasons above, the United States’ Motion for Stay (Doc. 23) is
GRANTED. The Court hereby STAYS the entirety of the above-captioned civil
forfeiture proceeding until the conclusion of the prosecution of the related criminal
case. The United States is DIRECTED to file a notice with this Court within fourteen
(14) days of the resolution of the related criminal case.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

By: __/s/ Matthew W. McFarland
JUDGE MATTHEW W. McFARLAND
